The Attorney General of Texas
                   February    6,    1980




Honorable Henry Wade                        Opinion No. m-199
District Attorney
Sixth Floor, Records Buildin                Re: Validity of county prohibition
Dallas, Texas 75202                         on the purehese of faeign
                                            automobiles.

Dear Mr. Wader

      You ask whether the Dsllas County Commiskners Court has authority
to adopt a policy against the purchase of foreign cars for official county
purposes. We first must determine whether the purchase of automobiles by
Dallas County is subject to article 2366% V.T.C.B., which requires
competitive btddingfor any county purchase of $3,000 or mae. In the past,
section 2 of article 2368a made the competitive bidding requirement
inapplicable to counties having a population of mere than 350,600
inhabitants. Bee Acts 1973,6&d Leg., ch 269, S l, at 635. Thus, it did not
apply to Dalla~ounty.

       However, sectia~ 2 of article 2368a was revised by the 66th
Legislature. It was the subjeot of two amendmen&l, which retained the
population limitation. Senate Bill No. 4S6, Acts lS79,66th Leg., ch. 436, at
540; Senate Bill No. SOS,Acts 1929, 66th Leg., ch, 824, at 2147. Another
statute expressly repealed the population limitation. House Bill No. 1612,
Acts 1979, 66th Leg., ch     770, at ISOl, to be codified as V.T.C.S. art.
2368a.3, S 8. The repealing statute was enacted cn May 24 and became
effective on June 13. Each of the amendments was enacted at ti earlier
date thsn ~the repeakr, hut became effective at a later date. Senate Bill
436 was enacted on May I2 and became effective August 27. Senate BilI 309
was enacted UI .May 18 end became effect4 ve on June 14.
      Where conducting statutes are enacted by the name session of the
legislature, the latest expression of legislative intent prevails Jcp
                                                                  Ex
Jesus de la 0. 227 S.W.td 212 (Tex. Crim. MO); Attorney General Opm on
-The         .      repealing statute was the last enacted statute, and thus
 represents the most recent expressian of legislative intent cn the subject. It
fs suggested, however, that the statute with the latest effective We, rather
 than date of enactment, should prevaiL We do not find a Texas case or
Attorney General opinion that deals with this issue, The Code Construction
Act, however, states the following general rule:




                                    p. 1147
    .
_       .




        Honorable Henry Wade     -   Page Two      (Mw-139)



                   . . . if statutes enacted at the same or different sessions of the
                   legislature are irreconcilable, the statute latest in date of
                   enactment prevails.

        V.T.C.S. art. 5429b-2, S 3.05(a). Although article 2368a, V.T.C.S., is not part 0f.a code
        and thus not subject to the Code Construction Act, see Harris County v. SuburbanUtility
        Company, 547 S.W.2d 72 (Tex. Civ. App. - Ho@& ilst Did.] 1977, no wit), th&
        provision does express the legislature’s view that the date of enactment is the significant
        date.

              Moreover, this question has been addressed by legal scholars and by the courts of
        other jurisdictions. Sutherland on Statutory Construction states the following rule:

                      Because the latest expression of the legislative will prevails, the
                   statute last passed will prevaii over a statute passed prior to it,
                   irrespective of whether the prior statute takes effect before Q
                   after the later statute.

        lA SutherlandStatutory Construction, S 23.17, at 251(4th ed. by C. Sands 1972). See also
                                        al 1905); Phelps vi City of Minneapolis, 219 N.W. 87E
                                         conclude that House Bin 1612,as the latest expression of
        legislative intent, repealed the population limitation formerly found in section 2 of article
        2368a, V.T.C.S. Dallas County is now subject to the competitive bidding requirement of
        that statute.

              In Texas Highway Comm’n v. Texas Ass% of Steel Importers, Inc., 372 S.W.2d.525
        (Tex. 1963), the court dealt with a Highway Department rule restrictmg bids ‘to those
        providing that materials furnished would be .manufactured in the United States, its
        territories end possessions. The court held that the rule was illegal as a violation of the
        relevant eompetitive bidding statute and quoted with approval the following statement
        regarding competitive bidding from Sterrett v. BelJ. 240 S.W.Bd516, 520 (Tex. Civ. App. -
        Dallas 1955no writ):

                   Its purpose is to stimulate competition, prevent favoritism and
                   secure the best work and materials at the lowest practicabLs price,
                   for the beat interests and benefit of tha taxpayers and property
                   owners. There can be no competitive biddingin a legal sense where
                   the terms of tha letting of the contract prevent or restrict
                   competition, favor a contractor or material man, or increase the
                   cost of the work or of the materials cc other items go@ into the
                   project.

        372 S.Wld at 527. Attorney General Opinion H-1086 08771 determined that a county
        requirement restricting the source of materials would also be an illegal restriction upon
        competitiar Consequently, Dallas County may not adopt a policy against the purchase of
        foreign cats for official county purposes where .the value of the contract exceeds $3,000.




                                                     p.   448
.   .:




     Honorable Henry Wade    -    Page Three     (Mw-139)



                                         SUMMARY

                Dallas County is subject to the competitive biddirrgrequiremmts
                stated in article 2366a, V.T.C.S. It may not adopt a policy agfhd
                the purchase of toreign ars ice official county purposes where the
                contract price exceeds $3,000.




                                               Y%$g;#
                                                     Attorney General of Texas

     JOHN W. FAINTER, JR.
     First Assistant Attorney General

     TED L. HARTLEY
     Executive As&ant Attorney General

     Prepared by Susan Garrison
     Assistant Attorney General

     APPROVED:.
     OPINIONCOMMITTEE

     C. Robert Heath, Chairman
     Jim Allison
     David B. Brooks                                        .
     Walter Davis
     Bob Gammage
     Susan Garrison
     Rick Gilpin
     Bruce Youngblood




                                                                                 i




                                                p.    449